DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is the national stage entry of PCT/EP2018/085862, filed 19 Dec 2018; and claims benefit of foreign priority document EPO EP17209905.3, filed 22 Dec 2017; this foreign priority document is in English.

Claims 1-6, 8-9, 11-18, and 20-24 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Information Disclosure Statement
The IDS submitted 11 May 2022 has been fully considered.

The closest prior art in the IDS submitted 11 May 2022 is deemed to be the Russian Patent Office Communication for Application No. 2020123416/10(040386), dated April 8, 2022, 14 pages, (NPL reference 1) discussing the teachings of WO 2017/103019 A1 (Mcconnell et al., WO 2017/103019 A1, provided by Applicant in IDS mailed 22 Jun 2020). 
Mcconnell et al. teaches a mixture of human milk oligosaccharides and composition comprising thereof, that consists essentially of: LNnT, LNT, 2'-FL, 3'-SL, 6'-SL and either DFL or 3-FL, preferably DFL, that can be useful for preventing and/or treating viral and/or bacterial infections in a human. (abstract) Mcconnell et al. teaches a method of modulating the indigenous intestinal microbiota of a human to increase both Bifidobacterium and Barnesiella abundance and also to reduce the abundance of Ruminococcus gnavus, which can prevent and/or treat conditions such as inflammatory bowel disease, irritable bowel syndrome, and other conditions associated with inflammation and impaired gut barrier function. (page 3, lines 25-35) 
 Mcconnell et al. does not specifically teach the method for reducing nociception where the nutritional composition does not include any fucosylated oligosaccharide. (claim 1)
It would not have been obvious to one of ordinary skill in the art before the time the invention was filed to modify the teaching of Mcconnell et al. to arrive at the claimed invention because Mcconnell et al. teaches the composition includes 2'-FL and either DFL or 3-FL, preferably DFL, each of which are fucosylated oligosaccharides. MPEP 2144.04 at II.B. provides "Note that the omission of an element and retention of its function is an indicium of nonobviousness. In re Edge, 359 F.2d 896, 149 USPQ 556 (CCPA 1966)" In this case, the proposed modification would omit the elements of any fucosylated oligosaccharide from the composition and method taught by Mcconnell et al. but retain the function of the composition and method taught by Mcconnell et al., and is therefore an indication of nonobvious of the claimed method over the teachings of Mcconnell et al.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-6, 8-9, 11-18, and 20-24 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S LAU/           Primary Examiner, Art Unit 1623